686 S.E.2d 678 (2009)
STATE of North Carolina
v.
James Dewarrick COLE and Kawamie Shonta Cole.
No. 378P09.
Supreme Court of North Carolina.
November 5, 2009.
Catherine F. Jordan, Alexander M. Hightower, Assistant Attorneys General, for State of North Carolina.
Jarvis John Edgerton, IV, for James Dewarrick Cole.
William D. Spence, Kinston, for Kawamie Shonta Cole.
Prior report: ___ N.C.App. ___, 681 S.E.2d 423.

ORDER
Upon consideration of the petition filed on the 15th of September 2009 by Defendant *679 (Kawamie Cole) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 731, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."